Citation Nr: 1740631	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-00 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for a neurological disability of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Nicholas Parr, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to November 1984.  He had additional service in the Air National Guard from June 1985 to March 2001.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In July 2012, the Veteran testified during a Board hearing held at the RO before the undersigned.  A transcript is of record.  

In December 2012 and May 2016, the Board remanded the claims for additional development.  The May 2016 rating decision granted service connection for tinnitus and a left knee disability. 

In an April 2016 letter, the RO granted additional dependency benefits for a dependent child until June 1, 2016, when he would be removed as a dependent.  Later that month, the Veteran filed a notice of disagreement as to the April 2016 decision.  In August 2016 the RO rescinded its decision removing the dependent child and the Veteran was advised that this was a full grant of the benefit sought.

The issues of entitlement to service connection for bilateral hearing loss and a right hip disability are REMANDED to the AOJ.  VA will notify the appellant if further action is required.



FINDING OF FACT

At no time during, or prior to, the pendency of the claim has the Veteran had a current right hip disability. 


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

In making all determinations, the Board must fully consider the lay evidence of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis 

The Veteran contends that he sustained a right hip injury when he fell off a cliff during service and that his right hip symptoms have continued since then.  See January 2009 Statement from the Veteran; July 2012 Hearing Tr. at 6.  

He filed the present service connection claim in January 2009. 

The Veteran's service treatment records during his active duty and National Guard service periods are negative for complaints, treatments or diagnoses related to any right hip disability.  See March 1980, September 1983, November 1984, May 1985, June 1989, April 1993, and September 1998 examination reports.    

While post-service treatment records note complaints of right hip pain, there are no diagnoses related to any right hip disability and an underlying right hip disability was not identified.  While a February 2009 VA chiropractor noted that the Veteran reported "[c]hronic rt. hip pain with sciatic to the mid posterior thigh from injuries sustained while in the military approx. 1981," a September 2012 VA X-ray examination report documents that the hips were normal at the time.  While a June 2013 Disability Benefits Questionnaire (DBQ) examiner noted a diagnosis of right hip osteoarthritis, such diagnosis was unsupported by objective testing at the time, as the examiner indicated that there was no arthritis documented in the imaging studies.   

A June 2016 VA examiner again confirmed that there was no right hip disability and provided a June 2016 radiology report documenting an impression of no acute osseous abnormality or significant degenerative changes in the right hip in support.  

The Board finds that service connection for a right hip disability is not warranted.  There is no indication of such a diagnosis close in proximity to, or during, the pendency of the claim.  See McClain, supra; Romanowksy, supra.  While post-service treatment records note the Veteran's complaints of right hip pain, there is no objective clinical evidence of record confirming a right hip disability.  See September 2012 VA X-ray examination report; June 2016 DBQ report. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).  

In this regard, the Board recognizes the Veteran's testimony that he has right hip pain related to his military service.  However, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion as to the underlying cause of his pain.  Absent the showing of such an underlying cause, is insufficient to show a current disability.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).

In reaching the decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hip disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  


ORDER

Service connection for a right hip disability is denied. 


REMAND

Bilateral Hearing Loss 

While June 2016 audiology Disability Benefits Questionnaire (DBQ) report and June 19, 2015 VA audiology consult note both refer to a VA audiometric test conducted on June 19, 2015, the testing results are currently unavailable in the record.  The Board has made a number of administrative attempts to obtain these records from the AOJ, but was unsuccessful.  Given the relevance of these results, as the present claim essentially turns on whether the Veteran has a current diagnosis of bilateral hearing loss for VA purposes, the Board must remand the case to obtain these missing records. 

While on remand, the AOJ should schedule the Veteran a VA examination for a medical opinion addressing the possibility of delayed onset for any current hearing loss. 

A Neurological Disability of the Lower Extremities 

In the May 2016 remand, the Board deferred consideration of service connection for a neurological disability of the lower extremities as the June 2013 DBQ examiner's indicated that the Veteran's diagnosis of sciatica was related to a low back disability, which was pending adjudication by the AOJ at the time.  Cf. Harris v. Derwinscki, 1 Vet. App. 180 (1991).  As the AOJ has yet to adjudicate the referred low back claim, the claim for a bilateral lower extremity neurological disability is deferred.  

In the May 2016 remand, the Board noted an October 2008 claim for service connection for a low back disability and referred the issue to the RO for adjudication.  As this claim still has not been adjudicated a remand is needed to ensure that the back issue is adjudicated. 38 C.F.R. § 19.9(b) (2016).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the June 19, 2015 VA audiometric evaluation report and associate it with the Veteran's claims file.  

Efforts to obtain this record must continue until it is received; unless it is reasonably certain that it does not exist or further efforts would be futile.

2.  After obtaining all available outstanding records, schedule the Veteran for a VA audiology examination by an appropriate medical professional.  The contents of the entire claims file, to include a complete copy of this REMAND as well as any new evidence subsequently added to the claims file, must be made available to the designated physician. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify whether the Veteran currently has bilateral hearing loss, or has had such a diagnosis since the date of the claim. 

The audiological examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests to determine whether the Veteran has impaired hearing pursuant to 38 C.F.R. § 3.385. 

(B) For any diagnosed hearing loss, the examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) the hearing loss had its onset in or was otherwise incurred in service, to include as due to in-service acoustic trauma on a delayed or latent onset theory of causation, to include damage to auditory hair cells even though findings may or may not suggest a threshold shift in service. 

The examiner is notified that the Veteran is competent to report as to the onset and continuity of symptomatology of the claimed hearing loss. 

A complete rationale should be given for all opinions and conclusions expressed.

3.  Adjudicate the claim for service connection for a back disability.  This issue should not be returned to the Board unless the Veteran perfects an appeal. 

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


